Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Black et al. (US 2016/0363997 A1, hereinafter “Black).

Claim 21: Black discloses An electronic device for providing haptic feedback to a user (“Black”, Fig.1, [0012]; Fig. 4, [0060], gloves that include haptic feedback), comprising:
a flexible substrate configured to be worn by the user (“Black”, Fig. 4A, [0064], e.g., the glove includes fabric material 412a and 412b; [0065], fabric 424a and 424b);
an elastomer layer, supported by the flexible substrate, comprising fluid-based actuators (“Black”, Fig. 4A, [0065], e.g., stitching 426 (elastomer layer));
a sensing layer supported by the flexible substrate and positioned between the elastomer layer and the flexible substrate, the sensing layer comprising one or more non- fluidic-based components, including at least one stretch-sensitive doped polymer sensor that: (i) is sensitive to elongation, and (ii) generates a change in electric potential in response to being stretched, the at least one stretch-sensitive doped polymer sensor being coupled with one or more of the fluid-based actuators via an electrical- fluidic junction (“Black”, [0013]; Figs. 4A, [0064], actuator 402 is defined by a pair of electromagnets 411a and 411b; [0065], magnet actuators 422a and 422b; [0076]); and
an electronic circuit configured to operate the fluid-based actuators of the elastomer layer (“Black”, Fig. 4A, [0066], the glove interface object 104 includes a controller 414).

Claim 22: Black discloses the electronic device of claim 21, wherein the flexible substrate comprises a substrate of a glove to be worn by the user (“Black”, Fig. 4A, [0063], glove interface 104; [0064], e.g., the glove includes fabric material 412a and 412b; [0065], fabric 424a and 424b). 

Claim 23: Black discloses the electronic device of claim 21, wherein the flexible substrate comprises at least one of: a polymer material, or a fabric cloth (“Black”, Fig. 4A, [0063], glove interface 104; [0064], e.g., the glove includes fabric material 412a and 412b; [0065], fabric 424a and 424b).

Claim 24: Black discloses the electronic device of claim 21, wherein the elastomer layer comprises channels for transmission of fluid along at least a portion of the elastomer layer for operation of the fluid-based actuators (“Black”, Abstract; Fig. 7, [0076], [0079], [0080], e.g., fluid channels 700a and 700b).

Claim 25: Black discloses the electronic device of claim 21, wherein the elastomer layer comprises a fluidic via for transmission of fluid across at least a portion of the elastomer layer for operation of the fluid-based actuators (“Black”, Abstract; Fig. 7, [0076], [0079], [0080], e.g., fluid channels 700a and 700b).

Claim 26: Black discloses the electronic device of claim 21, wherein the sensing layer further comprises an elastomer having channels for operation of fluid-based sensing and routing (“Black”, Abstract; Fig. 7, [0079], [0080], e.g., fluid channels 700a and 700b).

Claim 27: Black discloses the electronic device of claim 21, wherein the non-fluidic- based components of the sensing layer comprise at least one of: elastomeric electrically resistive sensing circuits, or elastomeric capacitive sensing circuits (“Black”, [0064], e.g., electromagnets 411a, 411b).

Claim 28: Black discloses the electronic device of claim 22, wherein the sensing layer is configured to sense a movement by a user’s hand while the glove is worn by the user (“Black”, [0060]-[0062], Fig. 4A, e.g., magnetic actuators 402, 404, and 406).

Claim 29: Black discloses the electronic device of claim 21, wherein each of the fluid- based actuators is pneumatically controlled (“Black”, [0076], [0077], Fig. 6, the fluid pockets are configured to be controllably filled with a fluid (gas or liquid)).

Claim 30: Black discloses the electronic device of claim 29, wherein each of the fluid- based actuators is configured to provide a shearing deformation at a portion of the user’s skin (“Black”, [0107], [0120], Figs. 16 & 17, e.g., bio-sensors).

Claim 31: Black discloses the electronic device of claim 22, wherein the at least one stretch-sensitive doped polymer sensor comprises a bend sensor configured to sense a bending movement of at least one of a hand or a finger of the user while the glove is worn by the user (“Black”, [0040], [0070], [0075]).

Claim 32: Black discloses A haptic device for providing haptic feedback to a user, comprising:

a flexible substrate configured to be worn on a hand of the user (“Black”, Fig. 4A, [0064], e.g., the glove includes fabric material 412a and 412b; [0065], fabric 424a and 424b);
an elastomer layer, supported by the flexible substrate, comprising fluid-based actuators for providing fluidic haptic feedback to the user (“Black”, Fig. 4A, [0065], e.g., stitching 426 (elastomer layer));
a sensing layer, supported by the flexible substrate, comprising at least one of stretch- sensitive fluidic-based sensing circuits or stretch-sensitive non-fluidic-based sensing circuits that are (i) configured to generate a change in electric potential in response to being stretched upon movement of at least one of the hand or a finger of the user and (ii) coupled to one or more of the fluid-based actuators of the elastomer layer via an electrical-fluidic junction (“Black”, [0013]; Figs. 4A, [0064], actuator 402 is defined by a pair of electromagnets 411a and 411b; [0065], magnet actuators 422a and 422b; [0076]); and
an electronic circuit configured to operate the fluid-based actuators of the elastomer layer (“Black”, Fig. 4A, [0066], the glove interface object 104 includes a controller 414).

Claim 33: Black discloses the haptic device of claim 32, wherein the sensing layer comprises both the stretch-sensitive fluidic-based sensing circuits and the stretch-sensitive non-fluidic-based sensing circuits (“Black”, Fig. 4A, [0064], [0065], [0076]).

Claim 34: Black discloses the haptic device of claim 32, wherein:

the sensing layer comprises the stretch-sensitive non-fluidic-based sensing circuits; and the stretch-sensitive non-fluidic-based sensing circuits comprise a doped polymer sensor (“Black”, Fig. 4A, [0064], [0065]). 

Claim 35: Black discloses the haptic device of claim 32, wherein the fluidic haptic feedback comprises a tactile perception of touching a virtual object (“Black”, Fig. 4A, [0062], [0073], [0078]).

Claim 36: Black discloses A virtual reality system, comprising:
a virtual reality headset configured to display a virtual object in a virtual reality environment, augmented reality environment, mixed reality environment, or a combination thereof (“Black”, Fig. 1, [0042], [0044], HMD 102);
a haptic glove (“Black”, Fig. 1, [0044], glove interface object 104), comprising:
an elastomer layer comprising fluid-based actuators circuits for providing fluidic haptic feedback to a user of the virtual reality system (“Black”, Fig. 4A, [0065], e.g., stitching 426 (elastomer layer)); and 
a sensing layer comprising at least one of stretch-sensitive fluidic-based
sensing circuits or stretch-sensitive non-fluidic-based sensing circuits that are (i)
configured to generate a change in electrical electric potential in response to being
stretched upon movement of at least one of the hand or a finger of the user and (ii)
that are coupled to one or more of the fluid-based actuators circuits of the elastomer
layer via an electrical-fluidic junction (“Black”, [0013]; Figs. 4A, [0064], actuator 402 is defined by a pair of electromagnets 411a and 411b; [0065], magnet actuators 422a and 422b; [0076]); and
an electronic circuit configured to operate the fluid-based actuators circuits of
the elastomer layer of the haptic glove based on data provided by the virtual reality
headset (“Black”, Fig. 4A, [0066], the glove interface object 104 includes a controller 414).

Claim 37: Black discloses the virtual reality system of claim 36, wherein the virtual reality headset is configured to send instructions to the haptic glove to operate the fluid-based circuits actuators of the elastomer layer to provide the perception of interacting with a virtual object viewed by the user on the virtual reality headset (“Black”, Fig. 1, [0013]).

Claim 38: Black discloses the virtual reality system of claim 36, further comprising an imaging device configured to capture images including positions of locators on at least one of: the virtual reality headset or the haptic glove (“Black”, Fig. 1, [0044]-[0045], camera 108).

Claim 39: Black discloses the virtual reality system of claim 32, wherein the sensing layer of the haptic glove comprises a stretch-sensitive doped polymer (“Black”, Fig. 4, [0060], [0064]-[0065]). 

Claim 40: Black discloses the virtual reality system of claim 32, wherein:
the haptic glove further comprises an electronic circuit layer comprising the electronic circuit; and the electronic circuit layer is physically coupled to at least one of: the elastomer layer or the sensing layer (“Black”, Fig. 4, [0060], [0064]-[0065], e.g., electromagnets actuator). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0182135 (Kusuura) — discloses a haptic feedback device can be implemented as a glove using electro-rheological fluid.
US 2017/0300115 (KERR) — discloses a haptic feedback glove includes a plurality of fluid compartments that can be used expanded or collapsed to provide tactile sensations to a user (Abstract).

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143